                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DEXTER HARMON                                                                       PLAINTIFF
ADC #152483

v.                                5:19-cv-00052 BRW-PSH

ESTELLA BLAND, et al.                                                           DEFENDANTS

                                            ORDER

         I have reviewed the Proposed Findings and Partial Recommendation (Doc. No. 74)

submitted by United States Magistrate Judge Patricia S. Harris, and the objections filed.1 After

carefully considering the objections and making a de novo review of the record in this case, I

approve and adopt the Proposed Findings and Partial Recommendation in all respects.

         Accordingly, Harmon’s motion for a preliminary injunction (Doc. No. 63) is DENIED.

         IT IS SO ORDERED this 5th day of November, 2019.



                                                          Billy Roy Wilson_________________
                                                          UNITED STATES DISTRICT JUDGE




1
    Doc. No. 76.
